Citation Nr: 0818826	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  03-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for peripheral neuropathy 
in the feet and legs, claimed as due to exposure to lead 
based paint.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had active service from July 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Phoenix, Arizona, Regional Office 
(RO).  That decision denied service connection for a lung 
disorder, claimed as due to asbestos exposure, and peripheral 
neuropathy, claimed as due to exposure to lead based paint.

The Board remanded the claims in February 2004 for further 
development.  The Board denied the claims in January 2005.  
The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).

In a July 2007 memorandum decision, the Court affirmed the 
Board's decision regarding entitlement to service connection 
for a lung disorder, and vacated the Board's January 2005 
decision regarding entitlement to service connection for 
peripheral neuropathy in the feet and legs, claimed as due to 
exposure to lead based paint.  The Court found that the Board 
decision did not obtain the veteran's service medical records 
prior to reaching its decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file contains the veteran's service 
personnel records.  However, the claims file does not contain 
his service medical records.  It is noted that the June 2002 
RO decision noted that the veteran's service medical records 
were negative for nerve damage.  These medical records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  See generally Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These records must 
be obtained and considered when deciding the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the veteran's service medical 
records with the claims file.  All efforts 
to obtain these records should be fully 
documented, and if appropriate, any agency 
contacted must provide a negative response 
if the records are not available.  Also, if 
no records can be located, the veteran must 
be apprised of such and given the 
opportunity to submit any reports in his 
possession.  Additionally, a Memorandum of 
Unavailability must be prepared for 
inclusion in the claims folder.

2.  Once the above-requested development 
has been completed, readjudicate the 
veteran's claim for service connection.  
If the claim remains denied, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, as well as an opportunity to 
respond.  

The case must then be returned to the Board for further 
appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

